                 Case 20-12841-MFW                 Doc 638        Filed 01/12/21         Page 1 of 2




                           THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re                                                        Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                           Case No. 20-12841 (MFW)

                            Debtors.                         (Jointly Administered)

                                                             Ref. Docket No. 623


    ORDER SHORTENING NOTICE PERIOD FOR DEBTORS’ MOTION FOR ENTRY
     OF AN ORDER (I) FIXING DEADLINES FOR FILING PROOFS OF CLAIM AND
         (II) APPROVING THE FORM AND MANNER OF NOTICE THEREOF

         Upon the motion (the “Motion to Shorten”)2 the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), for entry of an order shortening the notice period for

the Bar Date Motion, all as more fully set forth in the Motion to Shorten; and the Court having

jurisdiction to consider the Motion to Shorten and the relief requested therein pursuant to 28

U.S.C. §§ 157(a)–(b) and 1334(b), and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012; and

consideration of the Motion to Shorten and the requested relief being a core proceeding pursuant

to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408

and 1409; and the Court having determined that the legal and factual bases set forth in the




1
     The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
     of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
     federal tax identification numbers is not provided herein. A complete list of such information may be obtained
     on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
     debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield
     Beach, FL 33442
2
     Capitalized terms used and not otherwise defined herein have the meanings ascribed to them in the Motion to
     Shorten.




ACTIVE 54602993v1
              Case 20-12841-MFW          Doc 638      Filed 01/12/21    Page 2 of 2




Motion to Shorten establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.      The Motion to Shorten is GRANTED to the extent set forth herein.

        2.      The Hearing to consider the relief with respect to the Bar Date Motion will be

held on January 20, 2021, at 9:30 a.m. (prevailing Eastern Time).

        3.      Any objections or responses to the relief requested in the Bar Date Motion must

be filed on or before January 19, 2021, at 12:00 p.m. (prevailing Eastern Time).

        4.      As soon as practicable after entry of this Order, the Debtors shall serve a copy of

this Order and notice of the Hearing on the Bar Date Motion on parties originally served with the

Motion to Shorten and the Bar Date Motion in the manner described in the Motion to Shorten.

        5.      This Order shall be immediately effective and enforceable upon its entry.

        6.      The Debtors are authorized to take all action necessary to effectuate the relief

granted in this Order.

        7.      The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, or enforcement of this Order.




Dated: January 12th, 2021
                                                     MARY F. WALRATH
Wilmington, Delaware                             2   UNITED STATES BANKRUPTCY JUDGE
ACTIVE 54602993v1
